Examiner’s Amendment and Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s after-final amendments dated 6/15/2021 are acknowledged and entered.

Rejoin Claims 17-19
Previously withdrawn claims 17-19 are hereby rejoined, examined on the merits and found allowable.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Amici on June 22, 2021.
The application has been amended as follows: 
Amend lines 12-15 of claim 1 as follows: wherein the at least one buffering agent comprises a species selected from the group consisting of dipotassium phosphate, dibasic phosphate
Amend claim 8 as follows: The composition of claim 1, wherein the at least one buffering agent comprises a species selected from the group consisting of dibasic phosphate
Amend claim 15 as follows: The composition of claim 1, wherein the residue and contaminants comprise post-CMP residue and contaminants selected from the group consisting of particles from a CMP polishing slurry, chemicals present in [[the]] a CMP polishing slurry, reaction by-products of [[the]] a CMP polishing slurry, carbon-rich particles, polishing pad particles, copper, and copper oxides.  
Amend claim 19 as follows: The method of claim 17, wherein said contacting comprises a condition selected from the group consisting of: having the composition contact the microelectronic device for a contact time of from about 15 seconds to about 5 minutes; having the temperature of the composition be in a range of from about 20°C to about 50°C; and combinations thereof.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the reviewed prior art does not teach or render obvious the subject matter recited by claims 1 or 17, the independent claims.  With regard to claim 1, the most relevant prior art is WO2013/058770 by Barnes, which was discussed in the Final Rejection dated 3/15/2021.  Barnes fails to teach that the composition comprises one of the buffering 
Independent method claim 17 is allowable, as it includes use of the allowable composition of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376.  The examiner can normally be reached on 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
June 22, 2021
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714